        1   WO                                                                                     KM

        2
        3
        4
        5
        6                      IN THE UNITED STATES DISTRICT COURT
        7                              FOR THE DISTRICT OF ARIZONA
        8
        9   Melinda Gabriella Valenzuela,                   No. CV 19-05045-PHX-MTL (MHB)
       10                           Plaintiff,
       11   v.                                              ORDER
       12
            Kendall Grey, et al.,
       13
       14                           Defendants.
       15
       16          On August 27, 2019, Plaintiff Melinda Gabriella Valenzuela,1 who is confined in
       17   the Arizona State Prison Complex-Florence, filed a “Motion for Leave to File Pursuant to
       18   Court Order” and an Application to Proceed In Forma Pauperis and lodged a pro se civil
       19   rights Complaint pursuant to 42 U.S.C. § 1983. In a December 4, 2019 Order, the Court
       20   granted the Motion to File; directed the Clerk of Court file the Complaint; and denied the
       21   Application to Proceed with leave to refile. On December 13, 2019, Plaintiff filed a Motion
       22   for Status and a Motion to Provide Documents Under Seal. On January 2, 2020, Plaintiff
       23   filed a new Application to Proceed In Forma Pauperis. In a February 10, 2020 Order, the
       24   Court granted the Application to Proceed; dismissed the Complaint with leave to amend;
       25   granted the Motion for Status; and granted the Motion to Provide Documents Under Seal.
       26
       27
                   1
       28            Plaintiff has also filed Complaints under the names Enrique Gabrielle Mendez,
            Enrique Mendez-Valenzuela, and Quennell Glover. Plaintiff is biologically male, but
            identifies as female and refers to herself with feminine pronouns.
TERMPSREF
            1          On March 5, 2020, Plaintiff filed a Motion for Extension of Time to Amend
            2   Complaint (Doc. 20).      On March 17, 2020, Plaintiff filed a Motion to File Under
            3   Seal (Doc. 21) and lodged medical records related to her condition (Doc. 22). Plaintiff also
            4   filed a Motion for Leave to File First Amended Complaint (Doc. 23) and lodged a First
            5   Amended Complaint (Doc. 24).
            6           The Court will grant the Motion for Extension of Time; accept the First Amended
            7   Complaint as timely filed; grant the Motion to File Under Seal; direct the Clerk of Court
            8   to file the lodged medical records under seal; grant the Motion for Leave to File; direct the
            9   Clerk of Court to file the First Amended Complaint; order Defendants Grey, Stewart,
        10      Carrol, and Weekly to answer Count One of the First Amended Complaint; and dismiss
        11      the remaining claims without prejudice.
        12      I.     Statutory Screening of Prisoner Complaints
        13             The Court is required to screen complaints brought by prisoners seeking relief
        14      against a governmental entity or an officer or an employee of a governmental entity. 28
        15      U.S.C. § 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff
        16      has raised claims that are legally frivolous or malicious, that fail to state a claim upon which
        17      relief may be granted, or that seek monetary relief from a defendant who is immune from
        18      such relief. 28 U.S.C. § 1915A(b)(1)–(2).
        19             A pleading must contain a “short and plain statement of the claim showing that the
        20      pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). While Rule 8 does
        21      not demand detailed factual allegations, “it demands more than an unadorned, the-
        22      defendant-unlawfully-harmed-me accusation.”          Ashcroft v. Iqbal, 556 U.S. 662, 678
        23      (2009). “Threadbare recitals of the elements of a cause of action, supported by mere
        24      conclusory statements, do not suffice.” Id.
        25             “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
        26      claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
        27      550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual content
        28      that allows the court to draw the reasonable inference that the defendant is liable for the


TERMPSREF
                                                              -2-
            1   misconduct alleged.” Id. “Determining whether a complaint states a plausible claim for
            2   relief [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
            3   experience and common sense.” Id. at 679. Thus, although a plaintiff’s specific factual
            4   allegations may be consistent with a constitutional claim, a court must assess whether there
            5   are other “more likely explanations” for a defendant’s conduct. Id. at 681.
            6          But as the United States Court of Appeals for the Ninth Circuit has instructed, courts
            7   must “continue to construe pro se filings liberally.” Hebbe v. Pliler, 627 F.3d 338, 342
            8   (9th Cir. 2010). A “complaint [filed by a pro se prisoner] ‘must be held to less stringent
            9   standards than formal pleadings drafted by lawyers.’” Id. (quoting Erickson v. Pardus, 551
        10      U.S. 89, 94 (2007) (per curiam)).
        11      II.    First Amended Complaint
        12             Plaintiff names the following Defendants in her three-count First Amended
        13      Complaint: Dental Director Kendall Grey, Medical Director Rodney Stewart, Doctor
        14      Amanda Carrol, and Dental Manager Carlos Weekly. Plaintiff seeks injunctive relief and
        15      money damages.
        16             In Count One, Plaintiff alleges that from May 2019 to present, Defendants Carrol
        17      and Weekly have denied her treatment for paresthesia to the right side of her face. Plaintiff
        18      states that she had been prescribed gabapentin 800 mg but that when she was transferred
        19      to Kasson Unit in April 2019, the medication was discontinued.                  Plaintiff alleges
        20      Defendants Carrol, Grey, and Weekly “are aware that she needs [the medication] to treat
        21      her trigeminal neuralgia and she has personally been seen by [Defendants Carrol, Weekly,
        22      Grey, and Stewart] for these issues.” Plaintiff also asserts that in April 2019, she informed
        23      these Defendants of her condition and that her medications had been stopped. Plaintiff
        24      contends Nurse Practitioner Eze has not reordered the medication and Plaintiff suffers pain
        25      “to her head like needles stabbing her and can only be treated by gabapentin.”
        26             In Count Two, Plaintiff raises similar claims for relief and states she has not received
        27      any treatment since April 2019.
        28             In Count Three, Plaintiff alleges Defendants “have not complied with the


TERMPSREF
                                                               -3-
            1   recommendations and orders of the oral surgeon they sent her to who said [Plaintiff] needed
            2   to see another doctor due to [her] jaw issue and may need to have surgery by the doctor.”
            3   Plaintiff claims Defendants have denied her a consultation with a specialist and “this is an
            4   emergency as she has a lesion on the back of her head that could kill her at any time.”
            5   III.   Failure to State a Claim
            6          A.     Count Two
            7          Plaintiff’s allegations in Count Two are duplicative of Count One and will be
            8   dismissed.
            9          B.     Count Three
        10             In Count Three, Plaintiff claims Defendants are not complying with
        11      recommendations of an oral surgeon. The Court has already considered and ruled on the
        12      merits of this claim in Plaintiff’s previously filed case, CV 16-04120. In that case, the
        13      Court noted that Plaintiff was examined on November 22, 2016, by dentist Dr. L. Russell
        14      for continued evaluation of her facial paresthesia and the exam showed significant
        15      paresthesia of the entire right trigeminal sensory distribution. (Doc. 134 in CV 16-04120
        16      at 7.) Dr. Russell “also opined that the best explanation for this was a vascular lesion at
        17      the base of [the] brain, for which he recommended that Plaintiff receive an MRI.” (Id.
        18      at 8.) Dr. Babich, Plaintiff’s treating physician at the time, opined that “despite Dr.
        19      Russell’s recommendation, Plaintiff’s entire clinical picture did not show any other
        20      possible neurological defects to support the need for brain imaging.” (Id.) The Court
        21      concluded:
        22                    Dr. Babich’s mere disagreement with other providers’
        23                    recommendations that Plaintiff see a neurologist to further
                              assess the cause of her paresthesia, when Dr. Babich found that
        24                    Plaintiff had no other neurological symptoms that would
                              indicate the need for such further assessments, also does not
        25
                              show deliberate indifference. . . . Similarly, the decision to
        26                    treat Plaintiff with Gabapentin for ‘a localized problem,
                              causing discomfort and not affecting swallowing’ does not
        27
                              show deliberate indifference where the evidence shows
        28                    Gabapentin is the recommended treatment for paresthesia, and
                              dentist Dr. Grey also determined that Plaintiff’s paresthesia

TERMPSREF
                                                           -4-
            1                    was likely irreversible and additional referrals or imaging
                                 would be ineffective.
            2
            3   (Id. at 14-15) (citations omitted.)
            4             The medical documents submitted by Plaintiff on March 17, 2020, indicate that her
            5   claims are based on the November 22, 2016 examination by Dr. Russell and not on new
            6   diagnoses or injuries. Because the Court has already ruled on this issue in CV 16-04120,
            7   the Court will dismiss Count Three.
            8   IV.       Claims for Which an Answer Will be Required
            9             Liberally construed, Plaintiff has adequately stated an Eighth Amendment medical
        10      claim in Count One against Defendants Grey, Stewart, Carrol, and Weekly for the alleged
        11      discontinuation of gabapentin or other treatment for Plaintiff’s paresthesia. The Court will
        12      require Defendants Grey, Stewart, Carrol, and Weekly to answer Count One in their
        13      individual capacities.
        14      V.        Warnings
        15                A.     Release
        16                If Plaintiff is released while this case remains pending, and the filing fee has not
        17      been paid in full, Plaintiff must, within 30 days of release, either (1) notify the Court that
        18      she intends to pay the unpaid balance of the filing fee within 120 days of her release or
        19      (2) file a non-prisoner application to proceed in forma pauperis. Failure to comply may
        20      result in dismissal of this action.
        21                B.     Address Changes
        22                Plaintiff must file and serve a notice of a change of address in accordance with Rule
        23      83.3(d) of the Local Rules of Civil Procedure. Plaintiff must not include a motion for other
        24      relief with a notice of change of address. Failure to comply may result in dismissal of this
        25      action.
        26                C.     Copies
        27                Plaintiff must serve Defendants, or counsel if an appearance has been entered, a
        28      copy of every document that she files. Fed. R. Civ. P. 5(a). Each filing must include a


TERMPSREF
                                                              -5-
            1   certificate stating that a copy of the filing was served. Fed. R. Civ. P. 5(d). Also, Plaintiff
            2   must submit an additional copy of every filing for use by the Court. See LRCiv 5.4. Failure
            3   to comply may result in the filing being stricken without further notice to Plaintiff.
            4            D.     Possible Dismissal
            5            If Plaintiff fails to timely comply with every provision of this Order, including these
            6   warnings, the Court may dismiss this action without further notice. See Ferdik v. Bonzelet,
            7   963 F.2d 1258, 1260-61 (9th Cir. 1992) (a district court may dismiss an action for failure
            8   to comply with any order of the Court).
            9   IT IS ORDERED:
        10               (1)    Plaintiff’s March 5, 2020 Motion for Extension of Time to Amend (Doc. 20)
        11      is granted; the Court will accept the March 17, 2020 First Amended Complaint as timely
        12      filed.
        13               (2)    Plaintiff’s Motion to File Under Seal Documents (Doc. 21) is granted; the
        14      Clerk of Court must file under seal the medical records lodged at Document 22.
        15               (3)    Plaintiff’s Motion for Leave to File (Doc. 23) is granted; the Clerk of Court
        16      must file the lodged First Amended Complaint.
        17               (4)    Counts Two and Three are dismissed without prejudice.
        18               (5)    Defendants Grey, Stewart, Carrol, and Weekly must answer Count One of
        19      the First Amended Complaint.
        20               (6)    The Clerk of Court must send Plaintiff a service packet including the First
        21      Amended Complaint, this Order, and both summons and request for waiver forms for
        22      Defendants Grey, Stewart, Carrol, and Weekly.
        23               (7)    Plaintiff must complete2 and return the service packet to the Clerk of Court
        24      within 21 days of the date of filing of this Order. The United States Marshal will not
        25      provide service of process if Plaintiff fails to comply with this Order.
        26
        27               2
                         If a Defendant is an officer or employee of the Arizona Department of Corrections,
        28      Plaintiff must list the address of the specific institution where the officer or employee
                works. Service cannot be effected on an officer or employee at the Central Office of the
                Arizona Department of Corrections unless the officer or employee works there.

TERMPSREF
                                                              -6-
            1            (8)    If Plaintiff does not either obtain a waiver of service of the summons or
            2   complete service of the Summons and First Amended Complaint on a Defendant within 90
            3   days of the filing of the Complaint or within 60 days of the filing of this Order, whichever
            4   is later, the action may be dismissed as to each Defendant not served. Fed. R. Civ. P. 4(m);
            5   LRCiv 16.2(b)(2)(B)(ii).
            6            (9)    The United States Marshal must retain the Summons, a copy of the First
            7   Amended Complaint, and a copy of this Order for future use.
            8            (10)   The United States Marshal must notify Defendants of the commencement of
            9   this action and request waiver of service of the summons pursuant to Rule 4(d) of the
        10      Federal Rules of Civil Procedure. The notice to Defendants must include a copy of this
        11      Order.
        12               (11)   A Defendant who agrees to waive service of the Summons and First
        13      Amended Complaint must return the signed waiver forms to the United States Marshal, not
        14      the Plaintiff, within 30 days of the date of the notice and request for waiver of service
        15      pursuant to Federal Rule of Civil Procedure 4(d)(1)(F) to avoid being charged the cost of
        16      personal service.
        17               (12)   The Marshal must immediately file signed waivers of service of the
        18      summons. If a waiver of service of summons is returned as undeliverable or is not returned
        19      by a Defendant within 30 days from the date the request for waiver was sent by the Marshal,
        20      the Marshal must:
        21                      (a)    personally serve copies of the Summons, First Amended Complaint,
        22               and this Order upon Defendant pursuant to Rule 4(e)(2) of the Federal Rules of Civil
        23               Procedure; and
        24                      (b)    within 10 days after personal service is effected, file the return of
        25               service for Defendant, along with evidence of the attempt to secure a waiver of
        26               service of the summons and of the costs subsequently incurred in effecting service
        27               upon Defendant. The costs of service must be enumerated on the return of service
        28               form (USM-285) and must include the costs incurred by the Marshal for


TERMPSREF
                                                             -7-
            1          photocopying additional copies of the Summons, First Amended Complaint, or this
            2          Order and for preparing new process receipt and return forms (USM-285), if
            3          required. Costs of service will be taxed against the personally served Defendant
            4          pursuant to Rule 4(d)(2) of the Federal Rules of Civil Procedure, unless otherwise
            5          ordered by the Court.
            6          (13)   Defendants must answer Count One of the First Amended Complaint or
            7   otherwise respond by appropriate motion within the time provided by the applicable
            8   provisions of Rule 12(a) of the Federal Rules of Civil Procedure.
            9          (14)   Any answer or response must state the specific Defendant by name on whose
        10      behalf it is filed. The Court may strike any answer, response, or other motion or paper that
        11      does not identify the specific Defendant by name on whose behalf it is filed.
        12             (15)   This matter is referred to Magistrate Judge Michelle H. Burns pursuant to
        13      Rules 72.1 and 72.2 of the Local Rules of Civil Procedure for all pretrial proceedings as
        14      authorized under 28 U.S.C. § 636(b)(1).
        15             Dated this 8th day of April, 2020.
        16
        17
        18
        19
        20
        21
        22
        23
        24
        25
        26
        27
        28


TERMPSREF
                                                            -8-
